

116 HR 7468 IH: Stop Home Manufacture of Ghost Guns Act of 2020
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7468IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Raskin (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to impose prohibitions relating to machines designed for the manufacturing of frames or receivers for firearms.1.Short titleThis Act may be cited as the Stop Home Manufacture of Ghost Guns Act of 2020.2.Prohibitions relating to firearm manufacturing machines(a)ProhibitionsSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)It shall be unlawful for any person, in or affecting interstate or foreign commerce, to transfer or offer to transfer to any person other than a licensed manufacturer a firearm manufacturing machine.(2)(A)Except as provided in subparagraph (B), it shall be unlawful for any person other than a licensed manufacturer, in or affecting interstate or foreign commerce, to possess or purchase a firearm manufacturing machine.(B)Subparagraph (A) shall not apply to a person who is engaged in the business of selling manufacturing equipment to a licensed manufacturer, and who possesses a firearm manufacturing machine with the intent to transfer the machine to a licensed manufacturer..(b)Definition of firearm manufacturing machineSection 921(a) of such title is amended by adding at the end the following:(36)The term firearm manufacturing machine means—(A)a device designed or redesigned, made or remade, and intended to be used primarily to make, or convert a product into, a frame or receiver for a firearm; and(B)any combination of parts designed or intended for use in making a device described in subparagraph (A) and from which such a device may be readily assembled..(c)PenaltiesSection 924 of such title is amended—(1)in subsection (a)(1)(B), by striking or (q) and inserting (q), or (aa);(2)in subsection (d)(1)—(A)by inserting and any firearm manufacturing machine involved in any knowing violation of section 922(aa),  before shall be subject; and(B)by striking firearms or ammunition each place it appears and inserting firearms, ammunition, or firearm manufacturing machine; and(3)in subsection (d)(2)—(A)in subparagraph (A), by striking firearms or ammunition and inserting firearms, ammunition, and firearm manufacturing machines; and(B)in subparagraph (C), by striking firearms or quantities of ammunition and inserting firearms, quantities of ammunition, or firearm manufacturing machines.(d)Effective dateThe amendments made by this section shall apply to conduct engaged in on or after January 1, 2022.